Opinion op the Court by
Judge Peters :
This case has been in this court once before, and was reversed in February last, and remanded with directions to award appellants a new trial and for further proceedings, etc. Under that mandate they had a right to file an answer containing facts which constituted a good defense to the action.
Did the answer which appellants offered to file present such a defense ?
• One of the breaches alleged in the petition is that Bodine, the constable, collected the amount of appellee’s execution from the defendants therein, and returned the fact on the execution, and had failed to pay the same over to him or any part thereof, although payment had been demanded, and especially on the 1st of May, 1863.
Appellants in their answer say they have no knowledge or information sufficient to form a belief that John M. Bodine collected the debt set out in the petition, etc. But they do not deny that he had returned the execution with the statement thereon that he had collected said debt, which was material fact, for if the constable had made such return on the execution it was conclusive of the fact upon him and his sureties, and the answer without a denial of that allegation was insufficient.
Wherefore the judgment is affirmed.